Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 1 of 55         PageID #: 1424




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII


  STATE OF HAWAII ex rel. LISA                 Civ. No. 19-00101 JMS-RT
  TORRICER; UNITED STATES OF
  AMERICA ex rel. LISA TORRICER,               ORDER GRANTING
                                               DEFENDANTS’ MOTION TO
              Plaintiffs,                      DISMISS, ECF NO. 58

        vs.

  LIBERTY DIALYSIS-HAWAII LLC;
  LIBERTY DIALYSIS-NORTH
  HAWAII LLC; AND FRESENIUS
  MEDICAL CARE HOLDINGS, INC.,

              Defendants.


   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS, ECF NO. 58

                                I. INTRODUCTION

               Defendants Liberty Dialysis-Hawaii LLC, Liberty Dialysis-North

  Hawaii LLC, and Fresenius Medical Care Holdings, Inc. (collectively, “Liberty” or

  “Defendants”) move the dismiss the First Amended Complaint (“FAC”) filed by

  Relator Lisa Torricer (“Relator”) in this qui tam action. Relator brought the action

  on behalf of the State of Hawaii under the Hawaii False Claims Act (the “Hawaii

  FCA”), Hawaii Revised Statutes (“HRS”) § 661-25; and on behalf of the United
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 2 of 55                     PageID #: 1425




  States under the federal False Claims Act (the “FCA”), 31 U.S.C. § 3730(b). 1

                 The FAC alleges that, since at least March 2013, Liberty submitted

  Medicare and Medicaid claims for payment for end-stage renal disease (“ESRD”)

  services even though Liberty had faulty plans of care (“POCs”), and other

  deficiencies, in violation of Medicare regulations set forth in 42 C.F.R. Part 494

  (“Conditions for Coverage for [ESRD] Facilities”) and related regulations. Relator

  alleges that Liberty backdated and falsely completed POC forms by inserting

  signatures and stability determinations after the fact, and in some cases, submitted

  claims without documented POCs at all. She contends that, after becoming aware

  of these deficiencies, Liberty became obligated to return Medicare and Medicaid

  payments, and concealed the scope of its deficiencies to avoid having to return

  such overpayments. See generally ECF No. 51 at PageID ## 602-08.

                 Nevertheless, even assuming at this motion-to-dismiss stage that the

  allegations of fraud are true, the court concludes after considerable research and

  review of supplemental briefing that Relator fails to state valid claims for relief.

  The FCA “is not ‘an all-purpose antifraud statute,’ or a vehicle for punishing

  garden-variety breaches of contract or regulatory violations.” Universal Health
         1
            Under § 3730(b), “a private person, known as a relator, may bring a qui tam civil action
  ‘for the person and for the United States Government’ against the alleged false claimant, ‘in the
  name of the Government.’” Cochise Consultancy, Inc. v. United States ex rel. Hunt, 139 S. Ct.
  1507, 1510 (2019) (quoting § 3730(b)).


                                                  2
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 3 of 55               PageID #: 1426




  Servs., Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989, 2003 (2016)

  (“Escobar”) (internal citation omitted). It only imposes liability for a materially

  false or fraudulent “claim for payment or approval.” 31 U.S.C. § 3729(a)(1).

  Because such claims are not implicated here, the court GRANTS Defendants’

  Motion to Dismiss with prejudice.

                                   II. BACKGROUND

  A.     Factual Background

                As alleged in the FAC, Liberty Dialysis-Hawaii LLC, Liberty

  Dialysis-North Hawaii LLC (“Liberty North”), and Fresenius Medical Care

  Holdings, Inc. (“Fresenius”) “jointly own, operate and manage 19 dialysis clinics

  caring for over 2,000 patients across the State of Hawaii, including but not limited

  to Defendants’ Siemsen, Sullivan and Home Program Units.” ECF No. 51 at

  PageID # 610. Approximately 80 percent of Liberty Dialysis-Hawaii and Liberty

  North’s patients were covered by Medicare and/or Medicaid during relevant time

  periods. Id. at PageID # 614-15. 2 “In or about 2011, Liberty Dialysis[-]Hawaii

  and Liberty Dialysis North Hawaii merged with and/or [were] was acquired by

  Fresenius after Medicare switched to a bundled payment system for ESRD


         2
          Under 42 U.S.C. § 1395rr, both Medicare and Medicaid provide some portion of
  payment for benefits for ESRD treatment and services for eligible persons.


                                               3
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 4 of 55          PageID #: 1427




  treatment. As a result, Fresenius owns, operates and/or manages all Liberty and

  Liberty North dialysis clinics.” Id. at PageID # 615.

               In March of 2013, Relator worked for Liberty as a “Social Worker

  Assistant tracking [POCs].” Id. at PageID # 608. Previously, she worked for

  Liberty as a hemodialysis technician but was placed on “light duty” after an injury

  in 2010. Id. at PageID # 633. “In early 2012, her light duty included monitoring

  the [POC] process at Defendants’ Siemsen and Sullivan clinics” and “also included

  generating missing flow sheets and tracking [POCs] for Home Programs patients.”

  Id.

               POCs are developed as part of several “conditions for coverage” set

  forth in 42 C.F.R. Part 494. Under 42 C.F.R. § 413.210(a) (titled “Conditions for

  payment under the [ESRD] prospective payment system”), “[t]o qualify for

  payment, ESRD facilities must meet the conditions for coverage in part 494 of this

  chapter.” In particular, 42 C.F.R. § 494.90 provides, in part, that an

  “interdisciplinary team” consisting of a nurse, physician, social worker, and

  dietician “must develop and implement” a POC that specifies needed services. See

  also 42 C.F.R. § 494.80 (defining members of the interdisciplinary team). Under

  § 494.90(b), the completed POC must “be signed by team members, including the




                                            4
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 5 of 55                     PageID #: 1428




  patient . . . or, if the patient chooses not to sign the [POC], this choice must be

  documented on the [POC], along with the reason the signature was not provided.” 3

                 The FAC also highlights other conditions for coverage in Part 494,

  including sections requiring compliance with applicable laws and regulations

  (§ 494.20); patient assessments, including periodic assessments of a patient’s

  stability (§ 494.80(d)); home care conditions (§ 494.100); and medical records

  (§ 494.170). See ECF No. 51 at PageID ## 621-27.

                 Relator alleges that, as part of her duties, focusing on records from

  2012 and 2013 at “Siemen, Sullivan, and Home Programs,” she documented

  whether components of POCs had been completed, were not timely completed, or

  were never completed. Id. at PageID # 634. She noted entries where POCs

  sometimes were printed or faxed for physicians’ signatures after their due dates,

  indicating that physicians’ signatures were “manually added” after the fact. Id. at

  PageID # 635.

                 On March 7, 2013, the Hawaii Department of Health’s Office of

  Health Care Assurance (“OHCA”) conducted an annual Medicare certification

  survey to assess compliance with Part 494’s conditions for coverage. Id. at PageID


         3
           Part 494 and related regulations are discussed in more detail later in this Order when
  assessing whether the regulations are “material” for purposes of liability under the FCA.


                                                  5
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 6 of 55           PageID #: 1429




  # 636. OHCA discovered that some patients did not have current POCs, and cited

  Defendants for noncompliance with § 494.90. Id. at PageID # 636-37. OHCA

  then “ordered the Siemsen unit to self-audit all [POCs].” Id. at PageID # 640.

               As a result, a Liberty nurse manager “ordered the unit clerks to

  backdate ESRD Team members’ signatures on [POCs] that had been signed but

  left undated,” id. at PageID # 637, and “to mark patients’ status on [POCs] as

  ‘stable’ or ‘unstable’ if a stability determination had not been made.” Id. at

  PageID # 636-37. “Relator learned from direct review of patient records and

  conversations with other employees that Team members had been backdating

  medical records for years to conceal noncompliance.” Id. at PageID # 638. The

  nurse manager “warned Relator that the Government would terminate Medicare

  certification if it learned the severity of Defendants’ noncompliance. She also told

  Relator that they would not report the noncompliance she uncovered because it

  would jeopardize certification and require them to return Government

  overpayments.” Id. at PageID # 639. The FAC alleges that after a clerk told a

  manager that she “was uncomfortable making stability determinations,” the nurse

  manager told her that “backdating signatures and making stability determinations

  after-the-fact did not constitute falsifying medical records.” Id.




                                            6
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 7 of 55             PageID #: 1430




               Relator alleges that, as part of the audit, she was “ordered . . . to

  backdate Team members’ [POC] acceptance signatures to make the records

  ‘compliant.’” Id. at PageID # 641. She was ordered “to falsify records to retain

  Medicare certification and Government overpayments.” Id. at PageID # 642.

  Relator alleges that when she “could not bring herself to backdate signatures or

  attempt to make stability determinations,” she was told to use “the date the last

  Team member signed.” Id. She was again told that “there was nothing wrong with

  backdating [POCs].” Id. at PageID # 643. And so Relator “researched the

  applicable regulations herself . . . and learned that Defendants were required to

  abide by the conditions of coverage set forth in 42 C.F.R. [P]art 494 to qualify for

  Government reimbursement.” Id.

               Relator “maintained personal work journals at her desk to document

  deficiencies,” and recorded numerous deficiencies in initial POCs, three-month

  POCs, and annual POCs for “Siemsen/Sullivan patients,” all with missing

  components or signatures. Id. at PageID ## 644-45. On March 26, 2013, Relator

  called her union representative to express concerns. Id. at PageID # 647. She also

  “contacted someone at a federal agency” (an agency “that fielded calls regarding

  Medicare fraud, waste, and abuse”), and the Fresenius compliance hotline on

  March 28, 2013. Id. Nothing resulted from those complaints.


                                             7
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 8 of 55         PageID #: 1431




               In April 2013, Relator began working on a similar audit for Home

  Programs, and notified her supervisor about similar POC problems with those

  programs. Id. at PageID # 649. She discovered that many of the Home Program

  POCs were not completed timely, were missing required entries, and lacked

  signatures. Id. at PageID ## 650-51. Many were missing required “flowsheets.”

  Id. at PageID ## 651-52. “By ordering Relator and other employees and RNs to

  obtain necessary information and signatures on a backlog of flow sheets, some

  nearly a year old, [Liberty] attempted to ‘correct’ past noncompliance.” Id. at

  PageID # 652. The FAC alleges that “Defendants’ various attempts to conceal

  noncompliance,” made it “difficult if not impossible, for the Government to

  discover millions of dollars of overpayments it made for patients’ thrice-weekly

  treatments going back at least as far as 2011.” Id. at PageID # 652.

               Relator claims that in June 2013 she discovered her work journals

  were missing, implying that someone affiliated with Liberty is responsible for

  confiscating them. Id. at PageID ## 652-53. She alleges that she has been on

  workers’ compensation leave since August 2013, after having been told on August

  15, 2013 that Liberty “no longer had light duty work for her.” Id. at PageID # 660-

  01.




                                           8
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 9 of 55           PageID #: 1432




               The FAC gives a detailed example of a deficient POC, which depicts

  a POC with blank dates next to some signatures, and a missing physician signature,

  although it lists the patient as being “stable.” Id. at PageID # 657. Relator alleges

  that she was told in 2018 by an employee that “Defendants’ noncompliance with

  the [POC] requirements is ongoing,” and that therefore “Defendants remain

  Medicare-certified by not reporting noncompliance and by backdating records to

  make noncompliance difficult to detect.” Id. at PageID # 663.

  B.    Procedural Background

               Relator filed a prior FCA action in this court on August 7, 2015, based

  on the same basic allegations as in this case, using her then-married name, Lisa

  Cabico. See United States ex rel. Cabico v. Liberty Dialysis-Hawaii LLC et al.,

  Civ. No. 15-00309 JMS-RLP (D. Haw.). It was filed under seal as required under

  31 U.S.C. § 3730(b)(1). After the United States declined to intervene, the Cabico

  complaint was unsealed on October 24, 2016. See ECF No. 51 at PageID # 609.

  Relator later filed a notice of dismissal of that action without prejudice on May 23,

  2017. Id.; Civ. No. 15-00309 JMS-RLP, ECF No. 25.

               On February 1, 2019, Relator filed the present action (using her

  maiden name, Lisa Torricer) in the Circuit Court of the First Circuit, State of

  Hawaii. ECF No. 1-1. The action was brought on behalf of both the State of


                                            9
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 10 of 55                        PageID #:
                                   1433



Hawaii and the United States of America under the Hawaii FCA and the federal

FCA. Id. at PageID ##11-12. On March 1, 2019, the United States removed the

action to this court under the Federal Officer Removal Statute, 28 U.S.C.

§ 1442(a)(1). 4 ECF No. 1 at PageID # 3. On April 23, 2019, the State of Hawaii

declined to intervene. ECF No. 11. On July 8, 2019, the United States gave notice

that it again declined to intervene, ECF No. 17, and the action was unsealed on

July 9, 2019. ECF No. 19. After counsel withdrew from representing her, Relator

was given time to secure new counsel, ECF No. 30, and her current counsel

entered appearances on December 27, 2019, ECF No. 33, and March 13, 2020,

ECF No. 37.

               On June 4, 2020, Relator filed the FAC. ECF No. 51. The FAC

alleges the following eight Counts:


       4
          Generally, only defendants may remove to federal court an action pending in state court.
See 28 U.S.C. § 1441(a) (“Except as otherwise expressly provided by an Act of Congress, any
civil action brought in a State court of which the district courts of the United States have original
jurisdiction, may be removed by the defendant or the defendants, to the district court of the
United States for the district and division embracing the place where such action is pending.”).
Because the United States is not a defendant in this action, the precise basis of the United States’
removal here is unclear, although § 1442(a)(1) states in part that “[a] civil action . . . that is
commenced in a State court and that is against or directed to any of the following may be
removed by them to the district court . . . (1) The United States or any agency thereof . . .”
(emphasis added). This qui tam action might be construed as being “directed to” the United
States even if it is not against the United States. The court, however, need not address this
question further because no party sought to remand this case within 30 days of removal, see 28
U.S.C. § 1446(a), and the court clearly has subject matter jurisdiction based upon alleged
violations of the FCA.


                                                 10
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 11 of 55        PageID #:
                                   1434



      •     Count One: False Claims in Violation of the Hawaii FCA, HRS
            § 661-21(a)(1);

      •     Count Two: False Records or Statements Material to False Claims in
            Violation of the Hawaii FCA, HRS § 661-21(a)(2);

      •     Count Three: Reverse False Claims in Violation of the Hawaii FCA,
            HRS § 661-21(a)(7);

      •     Count Four: Conspiracy to Violate the Hawaii FCA, HRS § 661-
            21(a)(3);

      •     Count Five: False Claims in Violation of the Federal FCA, 31 U.S.C.
            § 3729(a)(1)(A);

      •     Count Six: False Records or Statements Material to False Claims in
            Violation of the Federal FCA, 31 U.S.C. § 3729(a)(1)(B);

      •     Count Seven: Reverse False Claims in Violation of the Federal FCA,
            31 U.S.C. § 3729(a)(1)(G); and

      •     Count Eight: Conspiracy to Violate the Federal FCA, 31 U.S.C.
            § 3729(a)(1)(C).

ECF No. 51 at PageID ## 664-81

            On June 30, 2020, Defendants filed their Motion to Dismiss. ECF No.

58. An Opposition and Reply were filed on September 14, 2020 and September

21, 2020, respectively. ECF Nos. 75, 79. The court held a hearing on the Motion

to Dismiss on October 5, 2020 via video conference. ECF No. 83.

            After the hearing, the parties filed supplemental memoranda

addressing two issues regarding the claims-certification process and “reverse


                                        11
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 12 of 55              PageID #:
                                   1435



claims” under 31 U.S.C. § 3729(a)(1)(G). ECF Nos. 84, 87. Meanwhile, the court

granted the United States leave to file a Statement of Interest as a real party in

interest, ECF No. 86, and the United States filed its Statement on October 30,

2020. ECF No. 90. Liberty filed a Response to the United States’ Statement on

November 13, 2020. ECF No. 93.

                          III. STANDARD OF REVIEW

             Federal Rule of Civil Procedure 12(b)(6) permits a motion to dismiss

for “failure to state a claim upon which relief can be granted[.]” A Rule 12(b)(6)

dismissal is proper when there is either a “‘lack of a cognizable legal theory or the

absence of sufficient facts alleged.’” UMG Recordings, Inc. v. Shelter Capital

Partners, LLC, 718 F.3d 1006, 1014 (9th Cir. 2013) (quoting Balistreri v. Pacifica

Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)).

             Although a plaintiff need not identify the legal theories that are the

basis of a pleading, see Johnson v. City of Shelby, Mississippi, 574 U.S. 10, 11

(2014) (per curiam), a plaintiff must nonetheless allege “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). This tenet—that the court must accept as true all of the allegations

contained in the complaint—“is inapplicable to legal conclusions.” Id.


                                           12
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 13 of 55             PageID #:
                                   1436



Accordingly, “[t]hreadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Id. (citing Twombly, 550 U.S. at

555); see also Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011) (“[A]llegations

in a complaint or counterclaim may not simply recite the elements of a cause of

action, but must contain sufficient allegations of underlying facts to give fair notice

and to enable the opposing party to defend itself effectively.”).

               Rather, “[a] claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556). In other words, “the factual allegations that are taken

as true must plausibly suggest an entitlement to relief, such that it is not unfair to

require the opposing party to be subjected to the expense of discovery and

continued litigation.” Starr, 652 F.3d at 1216. Factual allegations that only permit

the court to infer “the mere possibility of misconduct” do not show that the pleader

is entitled to relief as required by Federal Rule of Civil Procedure 8. Iqbal, 556

U.S. at 679.

///

///

///


                                           13
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 14 of 55                      PageID #:
                                   1437



                                     IV. DISCUSSION

A.     False Claims Act — Principles

               Liberty first moves to dismiss Counts Five and Six, which allege that

Liberty violated 31 U.S.C. §§ 3729(a)(1)(A) and (a)(1)(B).5 Those sections

impose liability against someone who “knowingly presents, or causes to be

presented, a false or fraudulent claim for payment or approval,” 31 U.S.C.

§ 3729(a)(1)(A), or “knowingly makes, uses, or causes to be made or used, a false

record or statement material to a false or fraudulent claim,” 31 U.S.C.

§ 3729(a)(1)(B). Liability requires a “claim for payment or approval,” where “[a]

‘claim’ includes direct requests for government payment as well as reimbursement

requests made to the recipients of federal funds under a federal benefits program.”

United States ex rel. Campie v. Gilead Scis., Inc., 862 F.3d 890, 899 (9th Cir.

2017) (“Campie”) (citing 31 U.S.C. § 3729(b)(2)(A)). That is, the “FCA attaches

liability, not to the underlying fraudulent activity or to the government’s wrongful


       5
         Counts One and Two are essentially identical to Counts Five and Six, but are based on
Hawaii law, HRS §§ 661-21(a)(1) and (a)(2). See ECF No. 51 at PageID ## 664-66. The court
focuses on the federal claims because “the court applies the same analysis for liability under the
federal and [Hawaii] FCA.” United States ex rel. Woodruff v. Hawaii Pac. Health, 560 F. Supp.
2d 988, 997 n.7 (D. Haw. 2008) (citing United States ex rel. Lockyer v. Hawaii Pac. Health, 490
F. Supp. 2d 1062, 1072 (D. Haw. 2007)); State v. One Love Ministries, 142 Haw. 197, 202, 416
P.3d 918, 923 (Haw. Ct. App. 2018) (reasoning that because the Hawaii FCA “is patterned after
the federal [FCA] . . . [Hawaii courts] therefore look to cases interpreting the [federal] FCA for
guidance”) (citations omitted).


                                                14
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 15 of 55             PageID #:
                                   1438



payment, but to the ‘claim for payment.’” Cafasso v. Gen. Dynamics C4 Sys., Inc.,

637 F.3d 1047, 1055 (9th Cir. 2011) (quoting United States v. Rivera, 55 F.3d 703,

709 (1st Cir. 1995)) (square brackets omitted). “An actual false claim is ‘the sine

qua non of [an FCA] violation.’” Id. (quoting United States ex rel. Aflatooni v.

Kitsap Physicians Serv., 314 F.3d 995, 1002 (9th Cir. 2002)).

             The Ninth Circuit has articulated four elements for a successful FCA

cause of action under these provisions: “(1) a false statement or fraudulent course

of conduct, (2) made with scienter, (3) that was material, causing (4) the

government to pay out money or forfeit moneys due.” United States ex rel. Rose v.

Stephens Inst., 909 F.3d 1012, 1017 (9th Cir. 2018) (“Rose”) (quoting United

States ex rel. Hendow v. Univ. of Phoenix, 461 F.3d 1166, 1174 (9th Cir. 2006)

(“Hendow”)). Courts “interpret the FCA broadly, in keeping with the Congress’s

intention ‘to reach all types of fraud, without qualification, that might result in

financial loss to the Government.’” Winter v. Gardens Reg’l Hosp. & Med. Ctr.,

Inc., 953 F.3d 1108, 1116 (9th Cir. 2020) (quoting United States v. Neifert-White

Co., 390 U.S. 228, 232 (1968)), petition for cert. filed (U.S. Dec. 3, 2020) (No. 20-

805). “As with all fraud allegations, a plaintiff must plead FCA claims ‘with

particularity’ under Federal Rule of Civil Procedure 9(b).” Id. (quoting Cafasso,

637 F.3d at 1054).


                                           15
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 16 of 55                        PageID #:
                                   1439



       1.      Theories of “False or Fraudulent” Claims

               The FCA gives rise to several different theories for determining

whether a claim is “false or fraudulent.” See Hendow, 461 F.3d at 1171. Initially,

“[i]n an archetypal qui tam False Claims action, such as where a private company

overcharges under a government contract, the claim for payment is itself literally

false or fraudulent.” Id. at 1170 (citation omitted). “A factually false claim is the

prototypical FCA action, alleging an explicit lie in a claim for payment, such as an

overstatement of the amount due.” United States ex rel. Garrett v. Kootenai Hosp.

Dist., 2020 WL 3268277, at *4 (D. Idaho June 17, 2020) (citation and internal

quotation marks omitted).

               But the FCA “is not limited to such facially false or fraudulent claims

for payment.” Hendow, 461 F.3d at 1170. Rather, there are “two [other] doctrines

that attach potential [FCA] liability to claims for payment that are not explicitly

and/or independently false: (1) false certification (either express or implied); and

(2) promissory fraud.” Id. at 1171 (citation omitted). The case at bar involves the

false certification theories.6


       6
         The “promissory fraud” theory—which Relator has not sought to apply—“rather than
specifically requiring a false statement of compliance with government regulations, is somewhat
broader.” Hendow, 461 F.3d at 1173. “It holds that liability will attach to each claim submitted
to the government under a contract, when the contract or extension of government benefit was
originally obtained through false statements or fraudulent conduct.” Id. (citations omitted).
                                                                                    (continued . . .)

                                                 16
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 17 of 55                        PageID #:
                                   1440



               Under an express false certification theory, “‘the entity seeking

payment falsely certifies compliance with a law, rule or regulation as part of the

process through which the claim for payment is submitted.’” Rose, 909 F.3d at

1017 (quoting Ebeid ex rel. United States v. Lungwitz, 616 F.3d 993, 998 (9th Cir.

2010) (“Ebeid”)) (brackets omitted). In contrast, “implied false certification . . .

‘occurs when an entity has previously undertaken to expressly comply with a law,

rule, or regulation but does not, and that obligation is implicated by submitting a

claim for payment even though a certification of compliance is not required in the

process of submitting the claim.’” Id. (quoting Ebeid, 616 F.3d at 998) (brackets

omitted).7


(. . . continued)
“[S]ubsequent claims are false because of an original fraud (whether a certification or
otherwise).” Id.
       7
         Ebeid recognized a theory of implied certification set forth in Mikes v. Straus, 274 F.3d
687 (2d Cir. 2001), that was “‘based on the notion that the act of submitting a claim for
reimbursement itself implies compliance with governing federal rules that are a precondition to
payment.’” Ebeid, 616 F.3d at 996 (quoting Mikes, 274 F.3d at 699). “[U]nder Ebeid, a claim is
false under an implied certification theory when it contains no express statement regarding
compliance with a statute or regulation, but, by the very fact that it has been submitted, falsely
implies compliance with any statutory or regulatory precondition to obtaining the requested
government benefit.” United States ex rel. Lewis v. Cal. Inst. of Tech., 2019 WL 5595046, at *7
(C.D. Cal. Oct. 28, 2019) (citation and quotation marks omitted). See also, e.g., United States v.
San Bernardino Mountains Cmty. Hosp. Dist., 2018 WL 5264362, at *4 (C.D. Cal. June 14,
2018) (“[Ebeid] indirectly held that claims for payment, without more, can serve as a basis for
implied certification liability.”); United States ex rel. Mateski v. Raytheon Co., 2017 WL
1954942, at *4 (C.D. Cal. Feb. 10, 2017) (“Mateski”) (observing that a “relator need only show a
scheme to defraud and the ‘actual submission’ of claims for payment.”) (quoting Ebeid, 616 F.3d
at 998-99) (brackets omitted).


                                                17
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 18 of 55            PageID #:
                                   1441



             In 2016, the Supreme Court in Escobar confirmed that, as a theory

based on fraud,

             [an] implied certification theory can be a basis for [FCA]
             liability, at least where two conditions are satisfied: first,
             the claim does not merely request payment, but also
             makes specific representations about the goods or
             services provided; and second, the defendant’s failure to
             disclose noncompliance with material statutory,
             regulatory, or contractual requirements makes those
             representations misleading half-truths.

Id. at 2001 (emphasis added). And—interpreting Ninth Circuit applications of

Escobar after Ebeid—Rose subsequently held that, at least in the Ninth Circuit, an

implied certification claim must satisfy both of Escobar’s conditions. See Rose,

909 F.3d at 1018 (discussing United States ex rel. Kelly v. Serco, Inc., 846 F.3d

325, 332 (9th Cir. 2017) (“Kelly”) and Campie, 862 F.3d at 901). That is, under

Rose, an implied certification theory cannot—as Ebeid had earlier indicated—be

based on “merely request[ing] payment.” Id. (quoting Escobar, 136 S. Ct. at

2001). Rather, a defendant must (in addition to other elements) make “specific

representations about the goods or services provided.” Rose, 909 F.3d at 1018

(quoting Escobar, 136 S. Ct. at 2001). See also, e.g., Mateski, 2017 WL 1954942,

at *5 (“Nor did Kelly address Ebeid, which held that mere claims for payment

could indeed form the basis for an FCA claim. Nonetheless, . . . [t]he most

reasonable reading of Kelly is that mere claims for payment no longer suffice under

                                           18
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 19 of 55           PageID #:
                                   1442



an implied certification theory; instead, the claims must contain specific

representations about the defendant’s performance.”) (brackets, quotation marks,

and citation omitted).

             For example, in analyzing whether a mental health facility violated

the FCA by submitting claims for Medicaid payment that failed to disclose that

health providers were not properly licensed, Escobar reasoned that “submitting

claims for payment using payment codes that corresponded to specific counseling

services [and] . . . submitting Medicaid reimbursement claims by using National

Provider Identification numbers corresponding to specific job titles” were

sufficient representations about the services for which payment was sought. 136 S.

Ct. at 2000. See also, e.g., Campie, 862 F.3d at 902-03 (finding “specific

representations about the goods or services provided,” reasoning in part that “[j]ust

as payment codes correspond to specific health services [in Escobar] . . . these

drug names necessarily refer to specific drugs under the FDA’s regulatory

regime”); United States ex rel. Beauchamp v. Academi Training Ctr., Inc., 220 F.

Supp. 3d 676, 680 (E.D. Va. 2016) (“[T]he billing codes and job titles in the

invoices, when viewed in conjunction with the . . . contract, did indeed specifically

represent to the government that defendant’s [personnel] had fulfilled the weapons

qualifications requirement.”) (citing Escobar).


                                         19
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 20 of 55             PageID #:
                                   1443



             Again, “‘mere regulatory violations do not give rise to a viable FCA

action.’” Hendow, 461 F.3d at 1171 (quoting United States ex rel. Hopper v.

Anton, 91 F.3d 1261, 1267 (9th Cir. 1996) (“Hopper”)) (brackets omitted).

Instead, under these theories, “‘it is the false certification of compliance which

creates liability when certification is a prerequisite to obtaining a government

benefit.’” Id. (quoting Hopper, 91 F.3d at 1266). Moreover, “[t]hat the theory of

liability is commonly called ‘false certification’ is no indication that ‘certification’

is being used with technical precision . . . . So long as the statement in question is

knowingly false when made, it matters not whether it is a certification, assertion,

statement, or secret handshake; False Claims liability can attach.” Id. at 1172.

      2.     Materiality

             But not all false or fraudulent “certifications” create liability under the

FCA. “A misrepresentation about compliance with a statutory, regulatory, or

contractual requirement must be material to the Government’s payment decision in

order to be actionable[.]” Escobar, 136 S. Ct. at 1996. Under the FCA, “the term

‘material’ means having a natural tendency to influence, or be capable of

influencing, the payment or receipt of money or property.” 31 U.S.C.

§ 3729(b)(4).




                                           20
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 21 of 55                   PageID #:
                                   1444



              Escobar characterizes the materiality standard as “rigorous,” 136 S.

Ct. at 1996, and “demanding,” id. at 2003, because “[t]he [FCA] is not ‘an all-

purpose antifraud statute,’ or a vehicle for punishing garden-variety breaches of

contract or regulatory violations.” Id. (quoting Allison Engine Co. v. United States

ex rel. Sanders, 553 U.S. 662, 672 (2008)). 8

              A misrepresentation cannot be deemed material merely
              because the Government designates compliance with a
              particular statutory, regulatory, or contractual
              requirement as a condition of payment. Nor is it
              sufficient for a finding of materiality that the
              Government would have the option to decline to pay if it
              knew of the defendant’s noncompliance.

Id. Further, materiality “cannot be found where noncompliance is minor or

insubstantial.” Id. (citations omitted). “Instead, [Escobar] explained, ‘materiality

looks to the effect on the likely or actual behavior of the recipient of the alleged

misrepresentation,’ meaning the government.” Rose, 909 F.3d at 1019 (quoting

Escobar, 136 S. Ct. at 2002).

       8
         This rigorous and demanding materiality requirement “[does] not displace this court’s
obligation to construe broadly any theory of liability in which materiality can be proven.”
Campie, 862 F.3d at 899 n.4; see Winter, 953 F.3d at 1116 (“We interpret the FCA broadly, in
keeping with the Congress’s intention ‘to reach all types of fraud, without qualification, that
might result in financial loss to the Government.’”) (quoting Neifert-White Co., 390 U.S. at
232)). As Escobar reasoned, “‘[i]nstead of adopting a circumscribed view of what it means for a
claim to be false or fraudulent,’ concerns about fair notice and open-ended liability ‘can be
effectively addressed through strict enforcement of the [FCA’s] materiality and scienter
requirements.’” 136 S. Ct. at 2002 (quoting United States v. Sci. Applications Int’l Corp., 626
F.3d 1257, 1270 (D.C. Cir. 2010)).


                                              21
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 22 of 55              PageID #:
                                   1445



             Rose reiterated “three scenarios [from Escobar] that may help courts

determine the likely or actual behavior of the government[.]” Id. “First, ‘proof of

materiality can include, but is not necessarily limited to, evidence that the

defendant knows that the Government consistently refuses to pay claims in the

mine run of cases based on noncompliance with the particular statutory, regulatory,

or contractual requirement.’” Id. (quoting Escobar, 136 S. Ct. at 2003). “Second,

[Escobar] explained that, ‘if the Government pays a particular claim in full despite

its actual knowledge that certain requirements were violated, that is very strong

evidence that those requirements are not material.’” Id. (quoting Escobar, 136 S.

Ct. at 2003). And “[t]hird, ‘if the Government regularly pays a particular type of

claim in full despite actual knowledge that certain requirements were violated, and

has signaled no change in position, that is strong evidence that the requirements are

not material.’” Id. (quoting Escobar, 136 S. Ct. at 2003-04).

             Although courts “must examine the particular facts of each case,” id.

at 1020, courts nevertheless may still “dismiss [FCA] cases on a motion to dismiss

or at summary judgment,” based on a lack of materiality. Escobar, 136 S. Ct. at

2004 n.6. Courts may do so because the materiality standard “is a familiar and

rigorous one,” which must be pleaded “with plausibility and particularity under

Federal Rules of Civil Procedure 8 and 9(b).” Id. “For a false statement to be


                                          22
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 23 of 55               PageID #:
                                   1446



material, a plaintiff must plausibly allege that the . . . violations are ‘so central’ to

the claims that the government ‘would not have paid [the] claims had it known of

[the] violations.’” Winter, 953 F.3d at 1121 (quoting Escobar, 136 S. Ct. at 2004).

Material misrepresentations “[go] to the very essence of the bargain,” Escobar, 136

S. Ct. at 2003 n.5 (quotation marks and citation omitted), or are “at the core” of a

program, United States ex rel. Escobar v. Universal Health Servs., Inc., 842 F.3d

103, 111 (1st Cir. 2016) (finding a misrepresentation about credentials “at the

core” of the services so as be material upon Escobar’s remand from the Supreme

Court); see also United States ex rel. Petratos v. Genentech Inc., 855 F.3d 481, 489

(3d Cir. 2017) (observing that under Escobar “a material misrepresentation is one

that goes ‘to the very essence of the bargain.’”) (citing Escobar, 136 S. Ct. at 2003

n.5).

B.      Application of False Claims Act Principles—The FAC Fails to State a
        Claim Under a False Certification Theory

        1.    The FAC Sufficiently Alleges that Liberty Submitted “Claims for
              Payment”

              Liberty first argues that the FAC fails to allege with particularity that

false claims for payment were actually submitted. Liberty acknowledges that the

FAC alleges that Liberty had deficient POCs and flow sheets, and improperly

concealed deficiencies and filled in missing information after the fact. ECF No.


                                            23
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 24 of 55              PageID #:
                                   1447



58-1 at PageID ## 719-20. It contends, however, that the FAC does not properly

link such allegedly false or fraudulent activity to actual submissions of claims for

payment. See, e.g., Kitsap Physicians Serv., 314 F.3d at 1002 (“It is not enough

for [relator] to describe a [fraudulent] scheme in detail but then to allege simply

and without any stated reason for [her] belief that claims requesting illegal

payments must have been submitted.”) (quotation marks and citation omitted).

The court disagrees.

             “[A] relator is not required to identify actual examples of submitted

false claims; instead ‘it is sufficient to allege particular details of the scheme to

submit false claims paired with reliable indicia that lead to a strong inference that

claims were actually submitted.’” Godecke v. Kinetic Concepts, Inc., 937 F.3d

1201, 1209 (9th Cir. 2019) (quoting Ebeid, 616 F.3d at 998-99) (internal quotation

marks omitted). That is, “[a] relator is not required to identify representative

examples of false claims to support every allegation, although the use of

representative examples is one means of meeting the pleading obligation.” Id.

(citing Ebeid, 616 F.3d at 998).

             Here, the FAC alleges in its first paragraph that “[a]lmost six years

ago, Defendants began falsely billing the Government and knowingly retaining

Government overpayments.” ECF No. 51 at PageID # 602. The FAC alleges that


                                           24
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 25 of 55              PageID #:
                                   1448



“[s]ince at least March 2013, Defendants have concealed pervasive noncompliance

with regulations material to Government payment for” ESRD services. Id. It

describes long-standing systemic deficiencies with Liberty’s POC process for its

ESRD patients, such as a lack of signatures, incomplete “stability determinations,”

and missing flow sheets, that violated various regulatory conditions for coverage

for ESRD facilities. See, e.g., id. at PageID ## 635-640. It provides a detailed

specific example of the alleged problem with signatures. Id. at PageID # 657. And

it alleges that Liberty took improper steps—such as backdating signatures and

retroactively inserting other missing information in POCs—in an alleged effort to

avoid having to return or refund “overpayments” that were obtained as a result of

the regulatory violations. See, e.g., ECF No. 51 at PageID # 603 (“[D]oing so

could require [Liberty] to return up to millions of dollars of Government

overpayments”); id. at PageID # 639 (“[T]hey would not report the noncompliance

she uncovered because it would jeopardize certification and require them to return

Government overpayments.”); id. at PageID # 652 (alleging that noncompliance

made it “difficult. . . for the Government to discover millions of dollars of

overpayments it made for patients’ thrice-weekly treatments going back at least as

far as 2011”); id. at PageID # 661 (“[Liberty] owed the Government money for

claims they had submitted that they now knew were false or ineligible for


                                          25
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 26 of 55           PageID #:
                                   1449



payment.”). Given these alleged “overpayments,” it is obvious that Liberty must

have first submitted “claims for payment” when the alleged problems with POCs

existed.

             The FAC also specifically alleges that “[b]efore March 2013,

Defendants had billed Medicare and Medicaid for thrice-weekly treatments for

over two hundred patients it was ineligible to bill for due to noncompliance.” Id. at

PageID # 607. The FAC alleges that, after a required state self-audit, “Defendants

concealed noncompliance to unjustly receive Government money.” Id. at PageID

# 663. Later, the FAC alleges in various counts that Liberty “knowingly presented

or caused to be presented false or fraudulent claims for payment for ESRD-related

services,” id. at PageID # 664, “falsified medical records to fraudulently obtain

payments,” id. at PageID # 667, “submit[ed] false progress reports and requests for

payment certifying that Defendants were compliant with Medicare and Medicaid

requirements,” id. at PageID # 674, and the United States “paid and continue[s] to

pay Defendants for the noncompliant dialysis services rendered.” Id. at PageID #

676.

             Combined, these allegations sufficiently allege “particular details of

the scheme to submit false claims paired with reliable indicia that lead to a strong

inference that claims were actually submitted.” Godecke, 937 F.3d at 1209. Even


                                         26
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 27 of 55            PageID #:
                                   1450



if the FAC does not detail each claim that had a deficient POC, it easily alleges

enough to infer that “claims for payment” were submitted. Whether the alleged

regulatory violations are sufficient to create liability under an express or implied

certification theory, and whether the violations are “material” under Rose and

Escobar, are different questions, to which the court turns next.

      2.     No Allegations of an Express False Certification

             Although the FAC pleads enough particular details to infer that

Liberty submitted claims for payment with deficient POCs, the FAC fails to allege

anywhere that any such claims falsely—and expressly—certified compliance with

any “law, rule or regulation” regarding POCs (or with any alleged conditions of

payment for ESRD services) “as part of the process through which the claim for

payment is submitted.” Rose, 909 F.3d at 1017. At most, the FAC alleges that in

2011, “Medicare switched to a bundled payment system for ESRD treatment,”

ECF No. 51 at PageID # 615, and the FAC therefore implies that claims after 2011

must have complied with that payment system. But nowhere does the FAC

mention any specific certification that Liberty made regarding complying with

payment requirements, much less that any certification was done as part of the

claim-submission process.




                                          27
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 28 of 55                     PageID #:
                                   1451



              Tacitly acknowledging this pleading deficiency, Relator asks the court

to consider, or take judicial notice of, “Medicare claim forms, HCFA Form 1500

and UB04, stating certifications.” ECF No. 75 at PageID # 892. Relator contends

that these forms contain the necessary certifications. At the October 5, 2020

hearing, however, the court denied that request as improper because the FAC

makes no mention of any type of claim form and makes no allegations regarding

statements or certifications made during or prior to claims submission. See, e.g.,

United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003) (“Even if a document is

not attached to a complaint, it may be incorporated by reference into a complaint if

the plaintiff refers extensively to the document or the document forms the basis of

the plaintiff’s claim.”). Indeed, at the hearing, Liberty represented that it does not

use a “Form 1500,” and instead submits claims electronically with a “Form 837.”9

After the hearing, the court allowed the parties to address the claim submissions

process in supplemental briefing, and the court discusses that process later in this

Order when considering whether it would be futile for Relator to amend the FAC

to allege these details.



       9
        In its Statement of Interest, the United States describes the difference between a “Form
1500,” which concerns claims by physicians, and a “Form 1450,” which is relevant to claims by
ESRD facilities. See ECF No. 90 at PageID # 1376-77. It also describes the electronic “Form
837I.”


                                               28
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 29 of 55             PageID #:
                                   1452



             In short, the FAC fails to state a claim under an express false

certification theory.

      3.     No Allegations of “Specific Representations” Made to the
             Government Under an Implied Certification Theory

             Likewise, for an implied false certification theory, the FAC does not

allege that—even if “a certification of compliance is not required in the process of

submitting the claim”—Liberty had “previously undertaken to expressly comply

with a law, rule, or regulation, and that obligation is implicated by submitting

claims for payment.” Rose, 909 F.3d at 1017 (quoting Ebeid, 616 F.3d at 998).

Nor does the FAC allege facts establishing that Liberty made any “specific

representations” about the ESRD services when making claims for payment. Id. at

1018 (quoting Escobar, 136 S. Ct. at 2001). At best, the FAC alleges that

“[b]efore March 2013, [Liberty] had billed Medicare and Medicaid for thrice-

weekly treatments for over two hundred patients it was ineligible to bill for due to

noncompliance.” ECF No. 51 at PageID # 607. But this allegation does not

explain what Liberty “specifically represented,” and is far from meeting the

particularity standard.

             Even though the FAC plausibly alleges with sufficient particularity

that Liberty made claims for payment for ESRD services while having deficient

POCs, it is not enough after Escobar and Rose merely to “point[] to

                                         29
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 30 of 55              PageID #:
                                   1453



noncompliance with a law, rule, or regulation that is necessarily implicated in a

defendant’s claim for payment.” Rose, 909 F.3d at 1017-18. That is, merely

submitting a claim is insufficient to state a valid implied false certification theory,

regardless of the particular allegations of fraud. Rather, “certification” and

“specific representations” are also required. See Hopper, 91 F.3d at 1266

(reiterating that “it is the false certification of compliance which creates liability”);

Escobar, 136 S. Ct. at 2001. The FAC fails to state a valid implied false

certification theory.

              As with an express false certification theory, Relator attempts to rely

on details of the claim submission process that were not alleged (such as the

written or electronic forms used for making claims for payment). And as with the

express certification claims, the court considers that process later when addressing

whether it would be futile to grant leave to amend an implied false certification

claim.

         4.   The Alleged Regulatory Violations Were Not Material

              Even if the FAC’s allegations of billing for “thrice-weekly

treatments” could be interpreted as sufficiently alleging that Liberty made “specific

representations” and certifications about its billed ESRD services, the FAC still

fails to state a claim because it does not plausibly allege the “materiality” of the


                                           30
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 31 of 55            PageID #:
                                   1454



alleged regulatory violations. “Conditions for coverage” set forth in 42 C.F.R. Part

494 are necessary for an ESRD facility to be able to provide services and thus

qualify to be paid, but they are not prerequisites for payment of claims. Although

regulations allow for a facility’s termination for failing to meet such conditions, the

regulations also provide for “alternative sanctions” and allow payment to continue

during a period of noncompliance. Moreover, the FAC does not allege particular

facts indicating that the government declines to pay claims after being informed of

violations of Part 494’s conditions for coverage. The court next explains these

points in more detail.

             The FAC alleges that Liberty must comply with Part 494’s

“conditions for coverage” as conditions for receiving payment. In this regard,

Relator relies heavily on 42 C.F.R. § 413.210(a), entitled “Qualifications for

payment,” which states: “[t]o qualify for payment, ESRD facilities must meet the

conditions for coverage in part 494 of this chapter” (emphasis added). In turn, Part

494 sets forth “conditions for coverage for [ESRD] facilities,” and defines the

scope of the section: “[t]he provisions of [Part 494] establish the conditions for

coverage of services under Medicare and are the basis for survey activities for the

purpose of determining whether an ESRD facility’s services may be covered.” 42

C.F.R. § 494.1(b). Relator argues that deficiencies in Part 494’s conditions are


                                          31
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 32 of 55             PageID #:
                                   1455



“material” for purposes of the FCA because such deficiencies have “a natural

tendency to influence, or [are] capable of influencing, the payment or receipt of

money or property.” 31 U.S.C. § 3729(b)(4).

             But just because § 413.210(a) labels the conditions for coverage as

“qualifications for payment” does not mean a violation of such conditions was

material. See Escobar, 136 S. Ct. at 2001 (reasoning that “regulatory . . .

requirements are not automatically material, even if they are labeled conditions of

payment”). Rather, in context, § 413.210(a) and Part 494 establish requirements so

that a facility can be paid—by definition, they are base level conditions for an

ESRD facility to qualify to provide services (i.e., conditions for “coverage”). For

purposes of Medicare, 42 C.F.R. § 488.1 specifically defines “conditions for

coverage” as “mean[ing] the requirements suppliers must meet to participate in the

Medicare program” (emphasis added). And even if that definition is not

controlling, it certainly indicates a lack of materiality for FCA purposes. That

context is apparent when examining Part 494 in detail.

             Part 494 details 17 different “conditions for coverage” in four

subparts: general provisions, patient safety, patient care, and administration. See

42 C.F.R. §§ 494.20 to 494.180. The conditions include requirements such as

“Compliance with Federal State, and local laws and regulations,” under which an


                                         32
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 33 of 55             PageID #:
                                   1456



ESRD facility “must operate and furnish services in compliance with applicable

. . . laws and regulations pertaining to licensure and any other relevant health and

safety requirements,” 42 C.F.R. § 494.20; and more basic “Governance”

requirements, under which “[t]he ESRD facility is under the control of an

identifiable governing body, or designated person(s) with full legal authority and

responsibility for the governance and operation of the facility,” 42 U.S.C.

§ 494.180. The conditions range from general requirements regarding building

standards, 42 C.F.R. § 494.60 (requiring a “safe, functional, and comfortable

treatment environment”), to specific guidance for particular renal procedures, see,

e.g., 42 C.F.R. § 494.50 (regarding “hemodialyzers and bloodlines”).

             Relator focuses on the POC conditions for coverage in 42 C.F.R.

§ 494.90, which provides in part that “the interdisciplinary team as defined at

§ 494.80 must develop and implement a written, individualized comprehensive

plan of care that specifies the services necessary to address the patient’s needs[.]”

Section 494.90(b) regarding “Implementation of the patient [POC]” specifies that a

POC must “(i) Be completed by the interdisciplinary team, including the patient if

the patient desires; and (ii) Be signed by team members, including the patient or

the patient’s designee[.]” The “interdisciplinary team” “consists of, at a minimum,

the patient . . . a registered nurse, a physician treating the patient for ESRD, a


                                           33
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 34 of 55             PageID #:
                                   1457



social worker, and a dietician.” 42 C.F.R. § 494.80. But nothing in Part 494

provides that a failure to fulfill any condition is a ground to reject a claim for

payment.

             Ultimately, whether labeled as conditions of payment or of

participation, a violation of Part 494’s “conditions for coverage” for ESRD

facilities does not mean that any particular claim for payment will not be

reimbursed. A violation does not automatically exclude payment, much less

necessarily exclude qualification for payment. In this regard, the court agrees with

the analysis in United States ex rel. Blundell v. Dialysis Clinic, Inc., 2011 WL

167246 (N.D.N.Y. Jan. 19, 2011), which concluded that “[t]he language in 42

C.F.R. § 494 clearly establishes [] condition[s] of participation, not prerequisites to

receiving reimbursement from the government.” Id. at *19. Blundell reasoned that

“[i]n order to participate in the Medicare program, defendant, a dialysis center

providing treatment for ESRD, must meet and adhere to these ‘conditions’ as

standards for the quality of care.” Id. (citation omitted); cf. United States ex rel.

Williams v. Renal Care Grp., Inc., 696 F.3d 518, 532 (6th Cir. 2012) (“The

regulations set forth in the United States’s complaint are conditions of

participation, the violation of which do not lead to [FCA] liability.”); United States

ex rel. Modglin v. DJO Global Inc., 114 F. Supp. 3d 993, 1019-20 (C.D. Cal. 2015)


                                           34
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 35 of 55                      PageID #:
                                   1458



(citing cases for the proposition that there is no FCA liability for violations of

conditions of participation); United States ex rel. Bierman v. Othofix Int’l, N.V.,

113 F. Supp. 3d 414, 426 (D. Mass. 2015) (reasoning that “the [regulations]

actually function only as conditions of participation and do not affect Medicare’s

payment decisions” thus they are “not material to the government’s decision

whether to pay a claim”).

               The FAC alleges that Relator believes, based on her own research and

an October 2013 Medicare newsletter (and from conversations with a Liberty nurse

manager), that Liberty was required to comply with Part 494’s conditions for

coverage to qualify for reimbursement, and might have to return overpayments for

past violations. ECF No. 51 at PageID ## 643, 645, 662. And it is true that

Medicare coverage may be terminated for failure to meet Part 494’s conditions for

coverage. See 42 C.F.R. § 488.604(a) (“Except as otherwise provided in this

subpart, failure of a supplier of ESRD services to meet one or more of the

conditions for coverage set forth in part 494 of this chapter will result in

termination of Medicare coverage of the services furnished by the supplier.”)10




       10
          Even if § 488.604(a) includes seemingly mandatory language (“will result in
termination”), the statutory language and structure includes many qualifications. See id.
(“Except as otherwise provided in this subchapter . . .”).


                                               35
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 36 of 55             PageID #:
                                   1459



             But alleging a possibility that the government could decline payments

(or seek to recover past payments) does not necessarily establish a viable FCA

claim. See Escobar, 136 S. Ct. at 2003 (“Nor is it sufficient for a finding of

materiality that the Government would have the option to decline to pay if it knew

of the defendant’s noncompliance.”); Kelly, 846 F.3d at 334 (“[T]he possibility

that the government would be entitled to refuse payment if it were aware of

[defendant’s] alleged violations is insufficient by itself to support a finding of

materiality.”).

             Moreover, termination of participation under § 488.604(a) is subject

to a formal administrative process consisting of notice and appeal rights. See 42

C.F.R. §§ 488.608 and 488.610. The regulations also provide for “alternative

sanctions” in lieu of termination. See 42 C.F.R. § 488.606. Such sanctions include

a reduction in payments, § 488.606(b)(2), and discontinuance of sanctions after a

provider is in “substantial compliance,” § 488.606(c). That is, a “defendant may

continue to receive Medicare payments during a period of noncompliance [with

Part 494].” Blundell, 2011 WL 167246, at *19.

             These alternative-sanction provisions suggest that violations of

conditions in Part 494 are not material for purposes of the FCA. See Escobar, 136

S. Ct. at 2003-04 (“[I]f the Government regularly pays a particular type of claim in


                                          36
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 37 of 55            PageID #:
                                   1460



full despite actual knowledge that certain requirements were violated, and has

signaled no change in position, that is strong evidence that the requirements are not

material.”). Escobar specifically rejected a view of materiality that “any statutory,

regulatory, or contractual violation is material so long as the defendant knows that

the Government would be entitled to refuse payment were it aware of the

violation.” Id. at 2004. And persuasive authority reasons that a regulation having

its own “independent sanction,” such as a loss of billing privileges, indicates that

the regulation is not a material condition of payment for FCA purposes. See

Williams, 696 F.3d at 531-32; see also Modglin, 114 F. Supp. 3d at 1020

(dismissing FCA claim, reasoning in part that “[the regulation] does not concern

reimbursement, and contains its own internal sanction—i.e., loss of billing

privileges.”) (citations omitted).

             Further, the “added attenuation” between a regulatory violation and a

payment decision—that is, between the possibility of losing qualifying ESRD

status after an administrative process and only then being disqualified for

payment—indicates that a Part 494 violation is not material for purposes of the

FCA. See San Bernardino Mountains, 2018 WL 5264362, at *7. Here, like in San

Bernardino Mountains, the FAC “alleges, at most, that [Part 494’s conditions] are

necessary to receive and maintain [ESRD facility] status, but fails to establish their


                                          37
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 38 of 55            PageID #:
                                   1461



materiality to the payment of claims.” Id. at *8. “Relator does not establish a

connection between payment and noncompliance.” Id. See also, e.g., Hopper, 588

F.3d at 1330 (finding an FCA complaint deficient for failure to “link the alleged

false statements to the government’s decision to pay false claims”). Put

differently, Relator did not “plausibly allege that the [Part 494 violations] are ‘so

central’ to the claims [for ESRD services] that the government ‘would not have

paid these claims had it known of these violations.’” Winter, 953 F.3d at 1121

(quoting Escobar, 136 S. Ct. at 2004). They do not go “to the very essence of the

bargain.” Escobar, 136 S. Ct. at 2003 n.5.

             Finally, the FAC fails to allege any specific facts regarding “the likely

or actual behavior” of the government after receiving claims with deficient POC

documentation. Id. at 2002. The FAC fails to allege with any particularity any

situations where “the Government consistently refuses to pay claims in the mine

run of cases based on noncompliance with [Part 494’s conditions.” Id. at 2003.

Indeed, the FAC alleges the opposite—in this case, the government continued to

pay claims even after being notified of POC deficiencies. As Liberty argues, the

FAC alleges that Relator reported the alleged deficiencies to federal and state

government agencies, ECF No. 51 at PageID ## 636, 647, but the FAC does not

allege that the government stopped paying claims as a result. Instead, the State of


                                          38
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 39 of 55            PageID #:
                                   1462



Hawaii, when it became aware of deficiencies, ordered a “self audit” of all POCs.

Id. at PageID # 640-41. Nothing in the FAC alleges that the federal government

subsequently refused to pay claims or required repayment of past claims. This is

so even after—as the FAC acknowledges—Relator filed her previous qui tam

action (Cabico, Civ. No. 15-309 JMS-RLP) in August 2015 based on the same

allegations of violations of Part 494, and even after that complaint was unsealed on

October 24, 2016 and dismissed without prejudice on May 23, 2017. See ECF No.

51 at PageID # 609. Rather than alleging materiality with particularity, these

allegations suggest that the violations are not material under the FCA. See

Escobar, 136 S. Ct. at 2003 (“[I]f the Government pays a particular claim in full

despite its actual knowledge that certain requirements were violated, that is very

strong evidence that those requirements are not material.”).

             In short, the FAC also fails to state an FCA claim given a lack of

materiality. See Escobar, 136 S. Ct. at 2002-03. And because the federal claims

fail, the corresponding Hawaii claims also fail. See One Love Ministries, 142 Haw.

at 202, 416 P.3d at 923.

///

///

///


                                         39
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 40 of 55                 PageID #:
                                   1463



C.     Conspiracy Claim Under Both 31 U.S.C. § 3729(a)(1)(C) and HRS
       § 661-21(a)(8) Fail

              Counts Four and Eight allege conspiracy to violate the FCA in

violation of the Hawaii FCA and federal FCA. 11 These Counts fail to state claims

because the court has found no violations of the FCA in the first instance—there

can be no conspiracy to violate the FCA if no false and material claims were

submitted. See, e.g., Woodruff, 560 F. Supp. 2d at 1004 (“Because the court

concludes that Defendants did not submit false claims . . . Plaintiffs’ conspiracy

claim fails. Absent evidence of a false claim as alleged, Defendants did not

conspire to have a false claim paid by the United States.”) (citations omitted);

United States ex rel. Petras v. Simparel, Inc., 857 F.3d 497, 507 & n.53 (3d Cir.

2017) (“Our explanation of why the District Court was correct in dismissing the

FCA claim applies with equal force to the dismissal of [relator’s] conspiracy

claim.”) (citing Pencheng Si v. Laogai Research Found., 71 F. Supp. 3d 73, 89

(D.D.C. 2014) (“[T]here can be no liability for conspiracy where there is no

underlying violation of the FCA.”)).




       11
          Count Four alleges a conspiracy claim based on a superseded version of the Hawaii
FCA, HRS § 661-21(a)(3) (2011). See ECF No. 51 at PageID # 670. Section 661-21(a)(3) was
amended in 2012, and replaced by HRS § 661-21(a)(8). See 2012 Haw. Sess. L. Act 294, § 6
(July 9, 2012). The court construes the FAC as asserting a claim under § 661-21(a)(8).


                                             40
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 41 of 55             PageID #:
                                   1464



             In any event, the conspiracy claims also fail because, at best, the FAC

alleges that the Defendants are all affiliated with one another. See ECF No. 51 at

PageID # 610 (“Defendants Liberty Dialysis-Hawaii LLC (‘Liberty’) . . . Liberty

Dialysis-North Hawaii LLC . . ., and Fresensius (sic) Medical Care Holdings, Inc.

. . . jointly own, operate and manage 19 dialysis clinics . . . including but not

limited to Defendants’ Siemsen, Sullivan and Home Program units”) and PageID #

611 (“Liberty is a subsidiary of Fresenius.”). The conspiracy claims are thus

barred by the intracorporate conspiracy doctrine, under which “as a matter of law,

a corporation cannot conspire with its own employees or agents.” United States ex

rel. Lewis v. Honolulu Cmty. Action Program, Inc., 2018 WL 4374163, at *3 n.3

(D. Haw. Sept. 13, 2018) (quoting Hoefer v. Fluor Daniel, Inc., 92 F. Supp. 2d

1055, 1057 (C.D. Cal. 2000)).

             In Lewis, this court applied the intracorporate conspiracy doctrine to

dismiss conspiracy claims under the FCA, as well as conspiracy claims under the

Hawaii FCA. Id. at *3 & n.3. The court agrees with the many cases that have

barred conspiracy claims under the FCA between a parent and its subsidiaries.

See, e.g., United States ex rel. Fisher v. IASIS Healthcare LLC, 2016 WL 6610675,

at *15-16 (D. Ariz. Nov. 9, 2016) (finding the doctrine bars conspiracy claims

between parent company and subsidiary entities); United States ex rel. Campie v.


                                           41
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 42 of 55                  PageID #:
                                   1465



Gilead Sciences, Inc., 2015 WL 106255, at *15 (N.D. Cal. Jan. 7, 2015) (finding

the doctrine bars an FCA conspiracy claim between a parent corporation and a

wholly-owned subsidiary); United States ex rel. Ruhe v. Masimo Corp., 929 F.

Supp. 2d 1033, 1038 (C.D. Cal. 2012) (“Contrary to Relators’ assertion, this

doctrine applies to conspiracy claims outside of antitrust, where it was originally

developed, and has in fact been applied by several federal courts to claims under

the FCA.”) (citations omitted).

              In short, Counts Four and Eight are DISMISSED.

D.     “Reverse” False Claims Under Both 31 U.S.C. § 3729(a)(1)(G) and HRS
       § 661-21(a)(6) Fail

              Counts Three and Seven allege a theory of “reverse” false claims

under the Hawaii FCA and federal FCA. 12 The reverse false claims provisions are

violated if someone “knowingly makes, uses, or causes to be made or used a false

record or statement material to an obligation to pay or transmit money or property

to the Government, or knowingly conceals or knowingly and improperly avoids or

decreases an obligation to pay or transmit money or property to the Government.”

31 U.S.C. § 3729(a)(1)(G). The FCA defines an “obligation” as “an established
       12
          As with Count Four, Count Three alleges a reverse false claim violation based on a
superseded version of the Hawaii FCA, HRS § 661-21(a)(7) (2011). That section was replaced
by HRS § 661-21(a)(6) in 2012, and is identical to 31 U.S.C. § 3729(a)(1)(G). See 2012 Haw.
Sess. L. Act 294, § 6 (July 9, 2012). The court construes the FAC as making a claim under
§ 661-21(a)(6).


                                             42
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 43 of 55            PageID #:
                                   1466



duty, whether or not fixed, arising from an express or implied contractual, grantor-

grantee, or licensor-licensee relationship, from a fee-based or similar relationship,

from statute or regulation, or from the retention of any overpayment.” 31 U.S.C.

§ 3729(b)(3) (emphasis added).

             Under 42 U.S.C. § 1320a-7k(d), a person receiving an overpayment

must report and return the overpayment “by the later of (A) the date which is 60

days after the date on which the overpayment was identified; or (B) the date any

corresponding cost report is due, if applicable.” Id. § 1320a-7k(d)(2). Any

overpayment retained after that deadline is an “obligation” for purposed of 31

U.S.C. § 3729. See 42 U.S.C. § 1320a-7k(d)(3). The statute defines an

“overpayment” as “any funds that a person receives or retains under [Medicare or

Medicaid] to which the person, after applicable reconciliation, is not entitled[.]”

42 U.S.C. § 1320a-7k(d)(4)(B).

             The FAC alleges that Liberty violated these provisions by improperly

retaining “overpayments” consisting of payments the government previously made

for claims that contained violations of Part 494’s conditions for coverage,

including deficient POCs and flowsheets for home care. See, e.g., ECF No. 51 at

PageID ## 603, 639, 652, 661. It alleges that Defendants knew they had received

such overpayments by at least March 2013 when the State imposed its audit


                                          43
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 44 of 55              PageID #:
                                   1467



because of POC deficiencies. ECF No. 51 at PageID ## 669, 677. And it alleges

that the overpayments became “obligations” after they were not reported and not

repaid under 42 U.S.C. § 1320a-7k(d)(3). Id. at PageID # 677.

             These reverse false claims theories fail, however, because the court

has determined that Liberty did not make false or fraudulent claims for payment in

the first place—even if claims for payment were submitted with deficient POCs (or

other violations of Part 494’s conditions for coverage), FCA liability is not

implicated under an express or implied false certification basis, and the violations

would not have been material. Thus, there were no “overpayments,” and

consequently no “obligations” for Defendants to return under 31 U.S.C.

§§ 3729(a)(1)(G) and 3729(b)(3).

             Furthermore, the court agrees with the substantial authority holding

that an actionable reverse false claim cannot be based on a defendant’s failure to

refund the same payment that was obtained by an actionable false claim. Such a

claim under § 3729(a)(1)(G) would be redundant of the original claim. See, e.g.,

United States v. Kinetic Concepts, Inc., 2017 WL 2713730, at *13 (C.D. Cal. Mar.

6, 2017) (“In cases where a plaintiff alleges a reverse false claim by claiming that

the defendant fraudulently overcharged the government, court have consistently

dismissed the claim as redundant of false statement and presentment claims.”)


                                         44
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 45 of 55             PageID #:
                                   1468



(citation omitted); United States ex rel. Behnke v. CVS Caremark Corp., 2020 WL

1953626, at *10 (E.D. Pa. Apr. 23, 2020) (“[I]n order to plausibly allege a

violation of § 3729(a)(1)(G), a plaintiff cannot merely recast his false statement

claim by essentially alleging that the defendant failed to refund the false claims

that the government paid.”) (quotation marks, brackets, and citation omitted);

United States ex rel. Martino-Fleming v. S. Bay Mental Health Ctr., 2018 WL

4539684, at *6 (D. Mass. Sept. 21, 2018) (“Nor can reverse-FCA liability be

premised solely on the same conduct that gives rise to traditional presentment or

false-statement claims.”) (citations omitted); Laogai Research Found., 71 F. Supp.

3d at 97 (rejecting argument that concealment of fraudulent activity resulted in

reverse false claim liability because “by this logic, just about any traditional false

statement or presentment action would give rise to a reverse false claim action;

after all, presumably any false statement action under sections 3729(a)(1)(A)

or 3729(a)(1)(B) could theoretically trigger an obligation to repay the fraudulently

obtained money”) (citation omitted).

             Although it is possible for a complaint to allege both false statement

claims and reverse claims, recovery under a reverse claims theory must be based

on “an obligation that arose independent of the affirmative false claims

themselves.” United States ex rel. Schaengold v. Mem’l Health, Inc., 2014 WL


                                           45
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 46 of 55            PageID #:
                                   1469



6908856, at *21 (S.D. Ga. Dec. 8, 2014). There is no such independent basis

alleged here. Rather, the reverse claims here are based solely on “overpayments”

that are the same amounts the government allegedly paid to Liberty in the first

place. And even if a reverse theory could be pled in the alternative, here it fails for

the same reason the false certification claims fail.

             For these reasons, Counts Three and Seven are DISMISSED.

E.    Statute of Limitations

             Liberty also argues that the FAC is barred by the FCA’s statute of

limitations. Under 31 U.S.C. § 3731(b):

             A civil action under section 3730 may not be brought—

             (1) more than 6 years after the date on which the violation of
             section 3729 is committed, or

             (2) more than 3 years after the date when facts material to the
             right of action are known or reasonably should have been
             known by the official of the United States charged with
             responsibility to act in the circumstances, but in no event more
             than 10 years after the date on which the violation is
             committed,

             whichever occurs last.

             Under the six-year prong, any violations that occurred before

February 1, 2013 would appear to be barred. The FAC alleges that false claims

were submitted “before March 2013,” and thus at least some of the alleged


                                          46
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 47 of 55            PageID #:
                                   1470



violations would not be time-barred. The FAC also alleges that Liberty’s

“noncompliance with the [POC] requirements is ongoing.” ECF No. 51 at PageID

# 663. Accordingly, even if much relief might be time-barred, given these

allegations, the court would not dismiss the FAC on statute of limitations grounds

at this motion-to-dismiss stage. But because the court dismisses the FAC for other

reasons, the court need not address whether the FAC is time-barred, in whole or in

part.

F.      Leave to Amend Would be Futile

             As discussed earlier, in attempting to establish that Liberty had

expressly or impliedly certified compliance with applicable regulations for

purposes of a false certification claim, Relator had sought to rely on an unpled

theory that sufficient statements were made on Centers for Medicare and Medicaid

Services (“CMS”) “Forms 1500 or UB04.” ECF No. 75 at PageID # 892. In

supplemental briefing, the parties (including the United States as a real party in

interest) addressed the particulars of the claim submission process, see ECF Nos.

84, 87, 93, and the court now considers those submissions in determining whether

it would be futile to grant Relator leave to amend the FAC to include particulars of

that claim submission process.




                                          47
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 48 of 55                         PageID #:
                                   1471



               Supplemental briefing establishes that a dialysis facility may submit a

CMS Form 1450 “or its electronic equivalent, known as the 837I Format” to obtain

Medicare reimbursement for dialysis services. ECF No. 90 at PageID # 1376.

According to the United States’ Statement (and as undisputed by anyone),

providers certify on the CMS Form 1450, among other things, that “submission of

this claim constitutes certification that the billing information as shown on the face

hereof is true, accurate and complete,” and “that the submitter did not knowingly

or recklessly disregard or misrepresent or conceal material facts.” Id. at PageID #

1377 (citations omitted). The United States maintains that “[t]he electronic claim

submissions process is aligned with the paper claim forms; all relevant information

contained on the paper form is likewise replicated on this electronic claim.” Id.

(citation omitted). The claims, “whether in hardcopy or through the 837I process,

includes the patient’s name and the dates that services were provided.” Id. at

PageID # 1378. And claims include specific codes that identify and describe the

specific services for which reimbursement is sought, along with a national provider

identifier corresponding to the ESRD facility. Id. 13


       13
           Relator agrees that the 837I form uses a series of codes, and she also discusses general
certifications used in provider agreements, such as those explained by the United States. See
ECF No. 84 at PageID ## 1124-25. Similarly, Liberty explains in detail the meaning of specific
codes in the 837I process. See ECF No. ECF No. 87 at PageID ## 1310-11; ECF No. 87-2 at
PageID ## 1331-33. Thus, the parties essentially agree on the type of allegations that could be
                                                                                     (continued . . .)

                                                 48
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 49 of 55                      PageID #:
                                   1472



               The United States also explains that dialysis facilities must submit a

Form CMS-855A when enrolling or at other times. ECF No. 90 at PageID # 1375.

That form requires a provider to certify:

               I agree to abide by the Medicare laws, regulations and
               program instructions that apply to this provider. The
               Medicare laws, regulations, and program instructions are
               available through the Medicare contractor. I understand
               that payment of a claim by Medicare is conditioned upon
               the claim and the underlying transaction complying with
               such laws, regulations, and program instructions
               (including, but not limited to, the Federal anti-kickback
               statute and the Stark law), and on the provider’s
               compliance with all applicable conditions of participation
               in Medicare.
               ....
               I will not knowingly present or cause to be presented a
               false or fraudulent claim for payment by Medicare, and I
               will not submit claims with deliberate ignorance or
               reckless disregard of their truth or falsity.

Id. at PageID ## 1375-76. A certification section of that form “legally and

financially binds the provider to all of the laws, regulations, and program

instructions of the Medicare program.” Id. at PageID # 1376.

               But even if the FAC was amended to include these details about the

claims submission process, a second amended complaint would still fail to state an

(. . . continued)
made in a second amended complaint, although the parties dispute the significance of such
allegations (and the United States took no position on whether the facts would be sufficient to
state viable FCA claims, and limited its discussion to the claims process and the legal
framework, see ECF No. 90).


                                                49
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 50 of 55           PageID #:
                                   1473



express false certification claim. Nothing indicates that, in this process, Liberty

would have “expressly certified compliance with a law, rule or regulation”

regarding POCs “as part of the process through which the claim for payment is

submitted.” Rose, 909 F.3d at 1017 (quoting Ebeid, 616 F.3d at 998). Relator

appears to admit that no such express certification is made with Form 837I, ECF

No. 84 at PageID # 1127, arguing instead that certification must occur in other

ways under an implied certification theory.

             And for purposes of any false certification theory—express or

implied—ample case law reasons that such general statements of compliance with

all laws are insufficient to state a viable FCA cause of action. See Escobar, 136 S.

Ct. at 2004 (“The [FCA] does not adopt such an extraordinarily expansive view of

liability.”); United States ex rel. Porter v. Magnolia Health Plan, 810 F. App’x

237, 242 (5th Cir. 2020) (affirming the district court’s conclusion that a contract

that “contain[ed] broad boilerplate language generally requiring a contractor to

follow all laws, which is the same type of language Escobar found too general to

support” lacked materiality under the FCA); United States ex rel. Sirls v. Kindred

Healthcare, Inc., 469 F. Supp 3d 431, 449-50 (E.D. Penn. 2020) (“Relator’s

references to boilerplate language conditioning payment under Medicare and

Medicaid on compliance with all laws and regulations are not sufficient to satisfy


                                          50
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 51 of 55           PageID #:
                                   1474



the demanding standard established in Escobar.”) (citing Porter); United States ex

rel. Conner v. Salina Reg. Health Ctr., Inc., 543 F.3d 1211, 1219-20 (10th Cir.

2008) (“Conner”) (holding that certification compliance with “the laws and

regulations regarding the provision of health care services” was too general to

support a false certification claim, reasoning in part that “[w]here a contractor

participates in a certain government program in order to perform the services for

which payments are eventually made—in this case, Medicare—courts are careful

to distinguish between conditions of program participation and conditions of

payment”) (citations omitted); United States ex rel. Colucci v. Beth Israel Med.

Ctr., 785 F. Supp. 2d 303, 315 (S.D.N.Y. 2011) (“General certifications of

compliance with the law are insufficient.”) (citing Conner).

             Moreover, even if Relator alleged that Liberty submitted claims using

specific codes for particular services—similar to codes that Escobar found

sufficient to constitute “specific representations”—those submissions would not

constitute relevant representations (or misrepresentations) because none of the

codes implicated POCs. As Liberty points out, “[t]here were no codes linked to

creating or maintaining supporting documentation, such as POCs, or to any other

task which was not a direct service/item furnished to a patient for the treatment of

ESRD.” ECF No. 87 at PageID # 1311; see also ECF No. 87-2 at PageID # 1333


                                          51
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 52 of 55                          PageID #:
                                   1475



(“None of the items or services billed on Liberty’s form 837I transaction sets

includes plans of care.”). Rather, at most, Liberty “specifically represented” in

submitted codes that it provided particular items or services. Under Medicare’s

“bundled payment” system in use since 2011, payment covers “(a) Renal dialysis

services as defined in [42 C.F.R.] § 413.171; and (b) Home dialysis services,

support and equipment as identified in [42 C.F.R.] § 410.52.” 42 C.F.R. § 413.217

(entitled “Items and services included in the ESRD prospective payment

system”).14 In turn, none of those core services in sections 413.171 15 or 410.52 16



       14
          See also 42 C.F.R. § 413.210(b) (“CMS will not pay any entity or supplier other than
the ESRD facility for covered items and services furnished to a Medicare beneficiary. The
ESRD facility must furnish all covered items and services defined in § 413.217 of this part either
directly or under arrangements.”).
       15
            42 C.F.R. § 413.171 defines “Renal dialysis services” as:

                 Effective January 1, 2011, the following items and services are considered
                 “renal dialysis services,” and paid under the ESRD prospective payment
                 system under section 1881(b)(14) of the Act:

                 (1) Items and services included in the composite rate for renal dialysis
                 services as of December 31, 2010;

                 (2) Erythropoiesis stimulating agents and any oral form of such agents that
                 are furnished to individuals for the treatment of ESRD;

                 (3) Other drugs and biologicals that are furnished to individuals for the
                 treatment of ESRD and for which payment was (prior to January 1, 2011)
                 made separately under Title XVIII of the Act (including drugs and
                 biologicals with only an oral form),

                                                                                     (continued . . .)

                                                  52
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 53 of 55                           PageID #:
                                   1476



include POCs. That is, as Liberty states, “POCs are not covered services under

§ 413.217 and are not an item reimbursable under the bundled-payment system.”

ECF No. 87 at PageID # 1313. “POCs document the treatment plan; they are not

the treatment itself.” Id. at PageID # 1316. Cf. Ruckh v. Salus Rehab., LLC, 963

F.3d 1089, 1109 (11th Cir. 2020) (“We conclude that the lack of [comprehensive]

care plans fails to establish Medicaid fraud [because] the relator failed to connect

the absence of care plans to specific representations regarding the services

provided. Moreover, the relator did not allege . . . any deficiencies in the Medicaid

services provided.”).

               Finally, even if a prior certification were enough and the codes could

plausibly be interpreted as making specific representations about services, an



(. . . continued)
                 (4) Diagnostic laboratory tests and other items and services not described
                 in paragraph (1) of this definition that are furnished to individuals for the
                 treatment of ESRD.

               (5) Renal dialysis services do not include those services that are not
               essential for the delivery of maintenance dialysis.
       16
           42 C.F.R. § 410.52(a) provides that “Medicare Part B pays for the following services,
supplies, and equipment furnished to an ESRD patient in his or her home:” “(3) Home dialysis
support services furnished by an approved ESRD facility, including periodic monitoring of the
patient’s home adaptation, emergency visits by qualified provider or facility personnel, any of
the tests specified in paragraphs (b) through (d) of § 410.50, personnel costs associated with the
installation and maintenance of dialysis equipment, testing and appropriate treatment of water,
and ordering of supplies on an ongoing basis.”



                                                  53
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 54 of 55                     PageID #:
                                   1477



implied false certification theory would still fail for lack of materiality.17 The

court’s extensive previous analysis regarding a lack of materiality for Part 494’s

conditions for coverage as to the FAC would still apply to a further amended

complaint. Again, Part 494’s conditions are requirements for participation, not

payment. They are not “so central” to the claims Liberty made for ESRD services

that Medicaid or Medicare would not have paid the claims. Winter, 953 F.3d at

1121. They do not go to “the very essence of the bargain.” Escobar, 136 S. Ct. at

2003 n.5. Even if POC deficiencies could lead to termination—after a regulatory

notice and administrative appeal process—of Liberty’s qualifications to provide

ESRD services, such an “added attenuation” between regulatory violations and a

payment denial indicates that a violation is not material for FCA purposes. See

San Bernardino Mountains, 2018 WL 5264362, at *7.

              For all those reasons, because further amendment would be futile, the

court denies Relator’s request for leave to amend. See ECF No. 75 at PageID #

913. The dismissal is with prejudice. See, e.g., Parents for Privacy v. Barr, 949


       17
           Put differently, at the second prong of Escobar’s implied false certification test, it
would not be a “misleading half-truth” to fail to disclose problems with the POC process because
POC violations are not “material” conditions for payment. See Rose, 909 F.3d at 1018
(reiterating the second condition of an implied certification theory under Escobar as “the
defendant’s failure to disclose noncompliance with material . . . regulatory. . . requirements
makes those representations misleading half-truths”) (quoting Escobar, 136 S. Ct. at 2001)
(emphasis added).


                                               54
Case 1:19-cv-00101-JMS-RT Document 97 Filed 01/12/21 Page 55 of 55                  PageID #:
                                   1478



F.3d 1210, 1221 (9th Cir. 2020) (“A district court acts within its discretion to deny

leave to amend when amendment would be futile.”) (quotation marks and citation

omitted).

                                   V. CONCLUSION

              Relator alleges troublesome facts sounding in fraud regarding

noncompliance with POC requirements. But, although the court does not condone

such violations, they are not the basis for a claim under the False Claims Act. For

the foregoing reasons, the court GRANTS Defendants’ Motion to Dismiss in full.

Leave to amend would be futile. The Clerk of Court shall close the case file.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, January 12, 2021.



                                                    /s/ J. Michael Seabright
                                                   J. Michael Seabright
                                                   Chief United States District Judge




State of Hawaii ex rel. Torricer et al., Civ. No. 19-00101 JMS-RT, Order Granting Defendants’
Motion to Dismiss, ECF No. 58


                                              55
